Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.          The information disclosure statement (IDS) submitted on 02/04/19, 05/10/19 has been entered.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
2.          The drawings filed on 02/01/19.  These drawings are objected because some elements in the specification are not described clearly in drawings. For example: reference beam 44, first part 44-1, and second part 44-2.
Appropriate correction is required. 
Claim/Specification Objections
3.	The disclosure is objected because of the following informalities: unclear and lack of antecedent basis.  
            Claims 1, 9, disclosed a first part of the reference radiation, a first part of the scattered portion, a second part of the reference radiation, a second part of the scattered portion.  However, nowhere in the claims disclose the meanings of these wordings.  In the other words, what is the first part of the reference radiation?  What is the first part of the scattered portion? What is the second part of the reference radiation? What is the second part of the scattered portion?  


          For the purpose of examination, and according to the specification on page 17, the claims are interpreted in view of the objections/rejections indicated above as follow:
         A first part of the reference radiation: the first part of the reference radiation can be made to provide constructive interference with any radiation that has ±π/2 phase difference with the average phase of a first part of the scattered radiation.
       A second part of the reference radiation: the second part of the reference radiation can be made to provide destructive interference with any radiation that has ±π/2 phase difference with the average phase of a second part the scattered radiation.
      Appropriate correction is required. 
Claim Rejections - 35 USC § 112
4.         The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


5.         Claims 1, 9, are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
           There is insufficient antecedent basis for this limitation in the claims.
            Claims 1, 9, disclosed a first part of the reference radiation, a first part of the scattered portion, a second part of the reference radiation, a second part of the scattered portion.  However, nowhere in the claims disclose the meaning of these wordings.  In the other words, what is 
          For the purpose of examination, and according to the specification on page 17, the claims are interpreted in view of the objections/rejections indicated above as follow:
         A first part of the reference radiation: the first part of the reference radiation can be made to provide constructive interference with any radiation that has ±π/2 phase difference with the average phase of a first part of the scattered radiation.
       A second part of the reference radiation: the second part of the reference radiation can be made to provide destructive interference with any radiation that has ±π/2 phase difference with the average phase of a second part the scattered radiation.
      Appropriate correction is required. 
          Allowable Subject Matter
6.	Claims 1-20 would be allowable if the objection and the rejection under 112 were overcome.
7.          The following is a statement of reasons for the indication of allowable subject matter:  there was no prior art found by the examiner that suggested modification or combination with the cited art so as to satisfy the combination of all the limitations in claims 1, 9. 
8.          As claims 1 and 9, the prior art of record taken alone or in combination, fails to disclose or render obvious an optical detection method for detecting a spatial feature on or below a surface of a substrate, the method comprising providing a reference radiation having an orthogonal phase with the scattered portion of the returned optical radiation; and combining a first part of the reference radiation with a first part of the scattered portion for forming a first interference pattern in a first imaging plane, and combining a second part of the reference 
         Wherein the first part of the reference radiation is the first part of the reference radiation can be made to provide constructive interference with any radiation that has ±π/2 phase difference with the average phase of a first part of the scattered radiation, and
       wherein the second part of the reference radiation is the second part of the reference radiation can be made to provide destructive interference with any radiation that has ±π/2 phase difference with the average phase of a second part the scattered radiation; in combination with the rest of the limitations of claims 1 and 9.
Fax/Telephone Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRI T TON whose telephone number is (571)272-9064.  The examiner can normally be reached on 8am-4pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571)272-2416.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

		
January 16, 2021
/Tri T Ton/  		
Primary Examiner Art Unit 2877